DETAILED ACTION
This Office Action is in response to Application 17/606,993 filed on 10/27/2021.
In the instant application, claims 1, 28, 29 and 30 are amended independent claims; Claims 1-30 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
 Drawings
The drawings submitted on 10/27/2021 are acceptable
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2021 and 12/12/2022 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 11, 14, 15 and 16 objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
There is a typo “detennine” in claims 1 and 7.
Appropriate corrections are required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (“Su,” US 2016/0202778, published on July 14, 2016.
Regarding claim 1, Su teaches a keyboard (10) (Su: ¶0016 and Fig. 1; a keyboard 30. ¶0041 and Fig. 12; external keyboard 20 includes a keyboard area 22 and a plurality of touchpad areas 42-48 located at sides of the keyboard) comprising: 
	a touch-sensitive region (12) (Su: ¶0016 and Fig. 1; touchpad areas 42-48) configured to: 
	in response to detecting a touch on or above the touch-sensitive region (12) (Su: ¶0037 and Fig. 9; a user may select an item by tapping a corresponding area of the touchpad area), determine the position of the touch (Su: ¶0037 and Fig. 9; a touch to the touchpad is mapped to a corresponding part of the menu shown on the display); and 	send an indication of the position of the touch to an electronic device to cause the electronic device to select a menu item (104) of a menu (102) based on the position of the touch (Su: ¶0037 and Fig. 9; using the touchpad area the user is able to call up the menu and select an item from the menu, even without using the touch sensitive display. Note the touch sensitive display is interpreted as the electronic device. ¶0034; the touchpad areas are to detect gestures made by the user and convert these gestures to input signals for the computer device. A gesture may for example be a movement of a touch contact moving across a surface of the touchpad area), the menu presented on a display of the electronic device (Su: ¶0037 and Fig. 9; the menu 210 may include a plurality of items 210A-210E and a user may select an item by tapping a corresponding area of the touchpad area), wherein a shape of the menu (102) matches a shape of the touch-sensitive region (12) (Su: ¶0038; as shown in Fig. 9; the shape ‘rectangle’ of menu 210 matches a shape of the touchpad area).  
Regarding claim 5, Su teaches the keyboard of claim 3,
Su further teaches wherein the touch-sensitive region is further configured to: in response to detecting a press or a predetermined gesture on or above the touch-sensitive region (Su: ¶0036 and Fig. 9; a predetermined gesture on a touchpad area), send an indication of initialization to the electronic device to cause the electronic device to display the menu (Su: ¶0036 and Fig. 9; in response to detecting a touch gesture 200, such as a swipe, to a touchpad area which touch gesture moves in the direction towards the keyboard, the computer device may call up a menu 210 on the display).  
Regarding claim 7, Su teaches the keyboard of claim 3,
Su further teaches wherein the touch-sensitive region is further configured to determine a shape of the touch (Su: ¶0037 and Fig. 9; the menu 210 may include a plurality of items 210A-210E and a user may select an item by tapping a corresponding area of the touchpad area), and send an indication of the shape to the electronic device (Su: ¶0037 and Fig. 9; using the touchpad area the user is able to call up the menu and select an item from the menu, even without using the touch sensitive display. Note the touch sensitive display is interpreted as the electronic device. ¶0034; the touchpad areas are to detect gestures made by the user and convert these gestures to input signals for the computer device. A gesture may for example be a movement of a touch contact moving across a surface of the touchpad area).  
Regarding claim 8, Su teaches a computer-implemented method (210) comprising: receiving (212) an indication of a position of a touch on or above a touch-sensitive region of a keyboard (Su: ¶0016 and Fig. 1; a keyboard 30. ¶0041 and Fig. 12; external keyboard 20 includes a keyboard area 22 and a plurality of touchpad areas 42-48 located at sides of the keyboard. ¶0037 and Fig. 9; a user may select an item by tapping a corresponding area of the touchpad area); and 
	selecting (214) a menu item of a menu based on the position of the touch (Su: ¶0037 and Fig. 9; using the touchpad area the user is able to call up the menu and select an item from the menu, even without using the touch sensitive display. Note the touch sensitive display is interpreted as the electronic device. ¶0034; the touchpad areas are to detect gestures made by the user and convert these gestures to input signals for the computer device. A gesture may for example be a movement of a touch contact moving across a surface of the touchpad area), the menu presented on a display of an electronic device (Su: ¶0037 and Fig. 9; the menu 210 may include a plurality of items 210A-210E and a user may select an item by tapping a corresponding area of the touchpad area), wherein a shape of the menu matches a shape of the touch-sensitive region (Su: ¶0038; as shown in Fig. 9; the shape ‘rectangle’ of menu 210 matches a shape of the touchpad area).  
Regarding claim 9, Su teaches the computer-implemented method of claim 8,
Su further teaches wherein the menu comprises a plurality of menu items matching respective sub-regions or keys of the touch-sensitive region (Su: ¶0038; as shown in Fig. 9; the menu items 210A-210E matches the sub-regions 44A-44E of the touchpad area). 
Regarding claim 10, Su teaches the computer-implemented method of claim 8,
Su further teaches in response to selecting the menu item of the menu, causing the display of the electronic device to display a submenu (110) completely or partially overlaying the menu (Su: ¶0037 and Fig. 9; the menu 210 may include a plurality of items 210A-210E and a user may select an item by tapping a corresponding area of the touchpad area).  
Regarding claim 13, Su teaches the computer-implemented method of claim 8,
Su further teaches receiving an indication of initialization (Su: ¶0036 and Fig. 9; a predetermined gesture on a touchpad area); and in response to receiving the indication of initialization, causing the display to display the menu (Su: ¶0036 and Fig. 9; in response to detecting a touch gesture 200, such as a swipe, to a touchpad area which touch gesture moves in the direction towards the keyboard, the computer device may call up a menu 210 on the display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Su as applied to claim 1 in view of Gim (“Gim,” US 2009/0146960), published on June 11, 2009
Regarding claim 2, Su teaches the keyboard of claim 1,
Su does not explicitly teach the keyboard further comprising a left key region (13) and a right key region (14), wherein the touch-sensitive region (12) is a touch pad arranged between the left and right key regions (13, 14).  
However Gim teaches a computer keyboard having an enhanced ergonomic and intuitive design; wherein the keyboard further comprising a left key region (13 and a right key region (14) (Gim: ¶0030 and Fig.2; keyboard 201 is split between a left line of keys 205 and right line of keys 207), wherein the touch-sensitive region (12) is a touch pad arranged between the left and right key regions (13, 14) (Gim: ¶0030 and Fig. 2; touchpad 203 is located between left line of keys 205 and right line of keys 207).  
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Gim and Su in front of them to substitute the ergonomic keyboard with touchpad as disclosed by Gim with the keyboard and touchpad areas as taught by Su to provide an improved keyboard with an integrated touchpad that is ergonomic and intuitive in design (Gim: ¶0006).
Regarding claim 3, Su teaches the keyboard of claim 1,
Su does not explicitly teach wherein the touch-sensitive region comprises a plurality of touch-sensitive keys including a menu key (32), the menu key (32) arranged between a left space key (34) and a right space key (36) of the touch-sensitive keys.  
However Gim teaches a computer keyboard having an enhanced ergonomic and intuitive design; wherein the touch-sensitive region comprises a plurality of touch-sensitive keys including a menu key (32) (Gim: ¶0036 and Fig. 4; programmable function buttons 419 and 421 are positioned along the sides of touchpad 403 and keyboard 401), the menu key (32) arranged between a left space key (34) and a right space key (36) of the touch-sensitive keys (Gim: ¶0036;  programmable buttons 419 and 421 are positioned between the left side of keys 405 and the right side of keys 407 as shown in Fig. 4).  
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Gim and Su in front of them to substitute the ergonomic keyboard with touchpad as disclosed by Gim with the keyboard and touchpad areas as taught by Su to provide an improved keyboard with an integrated touchpad that is ergonomic and intuitive in design (Gim: ¶0006).
Regarding claim 4, Su and Gim teach the keyboard of claim 3,
Su and Gim further teach wherein the touch-sensitive region is further configured to: in response to detecting a press on the menu key (32) or a predetermined gesture on or above the touch-sensitive region (Su: ¶0036 and Fig. 9; a predetermined gesture on a touchpad area), send an indication of initialization to the electronic device to cause the electronic device to display the menu (Su: ¶0036 and Fig. 9; in response to detecting a touch gesture 200, such as a swipe, to a touchpad area which touch gesture moves in the direction towards the keyboard, the computer device may call up a menu 210 on the display).  
Thus combining Su and Gim would make the limitation of claim 4 obvious for the same rational reason as set forth in claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Su as applied to claim 1 in view of Evans (“Evans,” US 2018/0052581), published on February 22, 2018.
Regarding claim 6, Su teaches the keyboard of claim 1,
Su does not explicitly teach wherein the keyboard is operable to in response to pressing a predetermined key of the keyboard, send an indication of completion to the electronic device to cause the electronic device not to display the menu.  
However Evans teaches a method for implementing focus indication of components displayed on a display device; wherein the keyboard is operable to in response to pressing a predetermined key of the keyboard, send an indication of completion to the electronic device to cause the electronic device not to display the menu (Evans: ¶0028; if the user presses the keyboard’s enter key while menu 120 is displayed, the menu 120 disappears).  
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Evans and Su in front of them to incorporate the feature of removing a displaying menu using a predetermined key of the keyboard as disclosed by Evans with the keyboard and touchpad areas as taught by Su to enable the user to easily determine which component is currently selected (Evans: ¶0002).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Su as applied to claim 1 in view of JUNG et al. (“Jung,” US 2016/0188021), published on June 30, 2016.
Regarding claim 12, Su teaches the computer-implemented method of claim 8,
Su does not explicitly teach wherein the menu is configured to locate at or near an input cursor (106) or a mouse cursor (108).  
However Jung teaches a method for moving a cursor based on obtained movement information of a user; wherein the menu is configured to locate at or near an input cursor (106) or a mouse cursor (108) (Jung: ¶0169; when the cursor 10 is located on a predetermined region of the touch screen 50, the device 100 may display the menu 1210 for selecting one of an item corresponding to the button f1212 for providing the menu).  
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Jung and Su in front of them to incorporate the displaying of a cursor near a menu as disclosed by Jung with the keyboard and touchpad areas as taught by Su to allow users conveniently and easily select desired items (Jung: ¶0005-0006).

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su (“Su,” US 2016/0202778, published on July 14, 2016 in view of LU et al. (“Lu,” US 2013/0271369), published on October 17, 2013
Regarding claim 17, Su teaches an electronic device (300) (Su: ¶0016 and Fig. 1; the computer device), comprising: 
	a touch-sensitive screen (301) (Su: ¶0018; touch sensitive display) configured to  display a [virtual] keyboard (305) including a touch-sensitive region (307) (Su: ¶0016 and Fig. 1; a keyboard 30. ¶0041 and Fig. 12; external keyboard 20 includes a keyboard area 22 and a plurality of touchpad areas 42-48 located at sides of the keyboard), the touch-sensitive screen (301) configured to: 
	in response to detecting a touch on or above the touch-sensitive region (307) of the touch-sensitive screen (301) (Su: ¶0037 and Fig. 9; a user may select an item by tapping a corresponding area of the touchpad area), determine the position of the touch (Su: ¶0037 and Fig. 9; a touch to the touchpad is mapped to a corresponding part of the menu shown on the display); and 
	send an indication of the position of the touch to a processor of the electronic device (300) to cause the electronic device (300) to select a menu item (309) of a menu (308) based on the position of the touch (Su: ¶0037 and Fig. 9; using the touchpad area the user is able to call up the menu and select an item from the menu, even without using the touch sensitive display. Note the touch sensitive display is interpreted as the electronic device. ¶0034; the touchpad areas are to detect gestures made by the user and convert these gestures to input signals for the computer device. A gesture may for example be a movement of a touch contact moving across a surface of the touchpad area), the menu presented on the touch-sensitive screen (301) of the electronic device (300) (Su: ¶0037 and Fig. 9; the menu 210 may include a plurality of items 210A-210E and a user may select an item by tapping a corresponding area of the touchpad area); 	wherein a shape of the menu (308) matches a shape of the touch-sensitive region (307) Su: ¶0038; as shown in Fig. 9; the shape ‘rectangle’ of menu 210 matches a shape of the touchpad area).  
	Su does not appear to teach a touch-sensitive screen configured to display a virtual keyboard including a touch-sensitive region.
However Lu teaches an electronic system comprising a keyboard and an optical touch device. Lu further teaches a touch-sensitive screen configured to display a virtual keyboard including a touch-sensitive region (Lu: ¶0040 and Fig. 3; the screen 111 displays portions of a virtual keyboard on the plurality of input regions 31 and 32 to insert characters into displayed documents. In addition, users can define another input region 33 adjacent to the virtual keyboard, wherein the input region 33 is configured for gesture input. Note: input region 33 is interpreted as a touch-sensitive region).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Lu and Su in front of them to incorporate the virtual keyboard with input region as disclosed by Lu with the keyboard and touchpad areas as taught by Su to provide an improved user interface allowing users to perform different input methods at different input regions (Lu: ¶0040).
Regarding claim 19, Su and Lu teach the electronic device of claim 17,
Su and Lu further teach wherein the touch-sensitive screen (301) is further configured to in response to detecting a press or a predetermined gesture on or above the touch-sensitive region (Su: ¶0036 and Fig. 9; a predetermined gesture on a touchpad area), send an indication of initialization to the processor of the electronic device to cause the touch-sensitive screen (301) to display the menu (Su: ¶0036 and Fig. 9; in response to detecting a touch gesture 200, such as a swipe, to a touchpad area which touch gesture moves in the direction towards the keyboard, the computer device may call up a menu 210 on the display).  
Regarding claim 20, Su and Lu teach the electronic device of claim 17,
Su and Lu further teach wherein the touch-sensitive screen (301) is further configured to determine a shape of the touch(Su: ¶0037 and Fig. 9; the menu 210 may include a plurality of items 210A-210E and a user may select an item by tapping a corresponding area of the touchpad area), and send an indication of the shape to the processor of the electronic device (Su: ¶0037 and Fig. 9; using the touchpad area the user is able to call up the menu and select an item from the menu, even without using the touch sensitive display. Note the touch sensitive display is interpreted as the electronic device. ¶0034; the touchpad areas are to detect gestures made by the user and convert these gestures to input signals for the computer device. A gesture may for example be a movement of a touch contact moving across a surface of the touchpad area).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Su and Lu as applied to claim 17 in view of Gim (“Gim,” US 2009/0146960), published on June 11, 2009
Regarding claim 18, Su and Lu teach the electronic device of claim 17,
Su and Lu not explicitly teach wherein the touch-sensitive region comprises a plurality of touch-sensitive keys including a menu key (32) arranged between a left space key (34) and a right space key (36) of the touch-sensitive keys. 
However Gim teaches a computer keyboard having an enhanced ergonomic and intuitive design; wherein the touch-sensitive region comprises a plurality of touch-sensitive keys including a menu key (32) arranged between a left space key (34) and a right space key (36) of the touch-sensitive keys (Gim: ¶0030 and Fig.2; keyboard 201 is split between a left line of keys 205 and right line of keys 207. Left line of keys 205 and right line of keys 207 are located between space bars 209 and 211 ).
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Gim and Su in front of them to substitute the ergonomic keyboard with touchpad as disclosed by Gim with the keyboard and touchpad areas as taught by Su to provide an improved keyboard with an integrated touchpad that is ergonomic and intuitive in design (Gim: ¶0006).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For Example: WOLFF et al. (US 2016/0124532) - a multi-region touchpad may include a multi-region touchpad sensor having a region and a secondary region to receive an input corresponding to a movement against the multi-region touchpad sensor and a touchpad controller.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reach on M-F: 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174